Citation Nr: 1402567	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) (to include the matter of basic eligibility to DEA) under the provisions of Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The appellant is the daughter of a Veteran who had active military service from June 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Education Unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of the appellant's entitlement to DEA under the provisions of Chapter 35, Title 38, of the United States Code is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

An April 2012 rating decision established basic eligibility to DEA under the provisions of Chapter 35, Title 38, of the United States Code effective April 4, 2012; the Veteran has not disagreed with the effective date.


CONCLUSION OF LAW

There remains no allegation of error of fact or law for appellate consideration of the claim for basic eligibility to DEA under the provisions of Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's daughter filed a claim in August 2010 seeking entitlement to DEA under the provisions of Chapter 35, Title 38, of the United States Code.  In an April 2012 rating decision, the RO in Houston, Texas granted basic eligibility to DEA under the provisions of Chapter 35, Title 38, of the United States Code effective April 4, 2012.  The Veteran has not disagreed with the effective date of this award.  Hence, there remains no allegation of errors of fact or law for appellate consideration of the issue of basic eligibility for DEA under the provisions of Chapter 35, Title 38, of the United States Code.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the claim for basic eligibility for DEA under the provisions of Chapter 35, Title 38, of the United States Code is dismissed.


REMAND

Regrettably, a remand is necessary for the appellant's claim of entitlement to DEA under the provisions of Chapter 35, Title 38, of the United States Code.  As noted above, the Veteran's basic eligibility for such benefits has been granted.  However, in light of such grant, the appellant's claim has not been adjudicated on the merits.  Accordingly, a remand is necessary so that the appellant's claim can be so adjudicated.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the appellant's claim of entitlement to DEA under the provisions of Chapter 35, Title 38, of the United States Code.  If any benefit remains denied, the appellant should be provided a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


